Citation Nr: 1816076	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  18-06 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1959 to July 1963, from January 1967 to January 1969, and from June 1972 to December 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  Original jurisdiction is currently held by the RO in Los Angeles, California.

In September 2017, the Board took special jurisdiction over the issue of entitlement to an increased disability rating for an acquired psychiatric disorder in order to remand the claim for the issuance of a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).  During the pendency of this appeal, the Veteran filed a claim for TDIU which was denied in a November 2017 rating decision.  In December 2017 the RO issued a SOC on the matter of the Veteran's claim for an increased disability rating for an acquired psychiatric disorder in substantial compliance with the Board's previous remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The December 2017 SOC also evaluated the Veteran's claim for TDIU despite the fact that the Veteran did not file a notice of disagreement (NOD) in response to the November 2017 decision denying TDIU, but entitlement to TDIU was properly raised by the Veteran's acquired psychiatric disorder claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In January 2018, the Veteran filed a substantive appeal perfecting his claim for TDIU to the Board, but the Veteran did not express his desire to perfect the issue of entitlement to an increased disability rating for an acquired psychiatric disorder to the Board.  Therefore, the Board shall not address the Veteran's acquired psychiatric disorder claim any further.
 
In September 2017 the Board found that the issues of (1) entitlement to an increased disability rating for bilateral hearing loss; (2) entitlement to an increased disability rating for tinnitus; and (3) entitlement to an increased disability rating for temporomandibular joint (TMJ) disease had been raised by the record in a July 2017 statement; but that the Board did not have jurisdiction over the claims; because the claims had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  As a result, the Board referred the issues to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).  In November 2017, the AOJ adjudicated the Veteran's bilateral hearing loss claim, but not the Veteran's tinnitus or TMJ claims.  Nonetheless in a January 2018 substantive appeal to the Board, the Veteran withdrew these claims.  As such, the Board finds that no further referral is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to TDIU.  In a January 2018 substantive appeal to the Board, the Veteran alleged that his medical records do not adequately reflect his level of occupational impairment, because he did not discuss the topic of his ability to secure and maintain employment with his medical providers.   The Veteran was provided a VA psychiatric examination in August 2017 which does discuss the Veterans level of occupational impairment, but this only addresses the level of impairment due to his psychiatric symptoms,  without providing a disability picture of the combined impact of all of the his currently service-connected disabilities.  

The Board finds this matter must be remanded in order to provide the Veteran with a VA examination to determine the occupational impact of the Veteran's service-connected disabilities on the his ability to work.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Arrange to provide the Veteran with a VA examination in order to address the following issues:

1a.  Comment on the Veteran's ability to function in an occupational environment.

1b.  Document any reported education and work experience.

1c.  Describe the functional impairment caused solely by the Veteran's currently service-connected disabilities - both separately and in combined effects.

2.  Readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
J. Schulman
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




